Citation Nr: 1548517	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-26 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residual numbness of the right fifth finger status post fusion surgery.

3.  Entitlement to a compensable initial rating for bilateral varicocle with microlithiasis and left testicle cyst.

4.  Entitlement to an effective date earlier than January 15, 2010, for all service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from August 2007 to February 2008 and from September 2008 to January 2010. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The September 2012 statement of the case adjudicated the claim for an earlier effective date for the service-connected disabilities.

The Board notes that in October 2012, the Veteran filed a notice of disagreement with regard to his claims for increased ratings for erectile dysfunction and left and right foot disabilities and for service connection for a low back disability.  A review of the VBMS record reflects that the RO is concurrently developing and adjudicating those issues, however, a statement of the case has not yet been issued.  Thus, those claims are not yet ripe for appeal.


FINDINGS OF FACT

1.  There is no current diagnosis of bilateral hearing loss.

2.  Resolving the benefit of the doubt in favor of the Veteran, the competent and credible evidence of record demonstrates that the Veteran's numbness of the right fifth finger was caused or aggravated by surgery that he underwent in service.

3.  The Veteran's bilateral varicocle with microlithiasis and left testicle cyst does not result in atrophy of the bilateral testes.

4.  The Veteran separated from active service on January 14, 2010, and filed his claim for service connection on January 5, 2010, thus the earliest effective date available for the Veteran's service-connected disabilities is January 15, 2010.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for residual numbness of the right fifth finger status post fusion surgery have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2015).

3.  The criteria for an initial compensable rating for bilateral varicocle with microlithiasis and left testicle cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1-4.14, 4.27, 4.31, 4.115b, Diagnostic Code 7599-7522 (2014).

4.  The criteria for an effective date earlier than January 15, 2010, for the Veteran's service-connected disabilities have not been met.  38 U.S.C.A. §38  U.S.C.A. §§ 101 (30), 5110(a) (West 2014); 38 C.F.R. §§ 3.1 (p), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice of the elements necessary to substantiate a claim for service connection was provided to the Veteran in March 2011, prior to the adjudication of the claims in August 2011 and September 2012.  With regard to the claims for an increased rating and for an earlier effective date, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment and personnel records, VA and private medical records, and the statements of the Veteran and others in support of his claim. VA examinations were obtained in May 2011 and June 2011 with respect to these claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  The Board finds that the VA examinations/opinions obtained in this case are adequate, as the opinions are predicated on an examination of the Veteran and a review of his claims file.  The opinions consider the pertinent evidence of record, to include statements of the Veteran regarding his symptoms.  Rationale was provided for the opinions proffered.  For the reasons states below, no further VA examinations are necessary with regard to the Veteran's claims.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

II.  Analysis

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307, credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less. 38 C.F.R. § 3.385. 

Hearing Loss

The Veteran contends that he currently suffers from bilateral hearing loss related to his service.  However, the clinical evidence does not demonstrate that the Veteran has a current diagnosis of bilateral hearing loss.  The Board notes that in the absence of proof of a present disability, there can be no valid claim.  See Brammer  v. Derwinski, 3 Vet. App. at 225.  Specifically, a June 2011 VA examination demonstrated that the Veteran did not suffer from hearing loss in either ear that would comport with the criteria set forth under 38 C.F.R. § 3.385.  The remainder of the medical evidence, to include VA and private treatment records dated through 2013, are negative for any indication of a current diagnosis of bilateral hearing loss or report of trouble hearing to suggest that his hearing status has changed since the 2011 VA examination.  The Veteran has not identified any additional treatment records or more recent treatment records to support his claim.  Accordingly, service connection for bilateral hearing loss must be denied.

Right Fifth Finger

With regard to the Veteran's claim for service connection for numbness of the right fifth finger status post fusion surgery, the Board finds that when resolving the benefit of the doubt in favor of the Veteran, the elements of service connection have been met.

For one, the service treatment records reflect that the Veteran injured his right fifth finger after a fall while in service.  In December 2008, the Veteran reported that he had been unable to extend his right pinky finger for one year and one month.  That date, November 2007, correlates with the early months of his first period of active service.  Such is consistent with the Veteran's report that he injured his finger in basic training.  The service records further demonstrate that in January 2009, the Veteran underwent  a right small finger distal interphalangeal joint fusion, due to a chronic extensor tendon tear/mallet finger.  On February 2009 follow-up, the Veteran reported mild pain to light touch and numbness at the distal tip of the finger.  In June 2009, he reported a loss of grip strength and ache across the finger joint.  Accordingly, and in light of the Veteran's credible and consistent testimony as to the service events, the service treatment records reflect the incurrence of an injury in service, resultant surgery, and residual numbness of the right pinky finger.

Additionally, the records demonstrate a continuity of symptoms since service.  The Veteran filed his claim for service connection less than one year following his in-service report of numbness of the right fifth finger.  On his January 2010 claim, he stated that he had loss of feeling in his right fifth finger.  On May 2011 VA examination, neurological testing showed absent sensation testing over the distal fifth finger.

With regard to a medical nexus, the May 2011 VA examiner determined that the Veteran's right fifth finger disability pre-existed his service.  However, that conclusion was based upon an incorrect timeline, as the examiner concluded that a January 2009 note regarding the Veteran's impending surgery was on entry into service.  However, the Veteran entered that period of active service in September 2008.  It appears from a review of the 2011 VA opinion that if not for the incorrect dates, the injury to the finger and resultant surgery would have been found to have been incurred in service.

The Board also places probative weight on the Veteran's statements in this case as to circumstances of the injury to the right fifth finger and the residuals loss of feeling to the finger following surgery.  In that regard, the Veteran is competent to report such events and symptoms, and his report is consistent with the medical record.  Therefore, the Board finds his testimony and contentions to be credible lay evidence. 

In light of the above, the Board finds that the elements of service connection for numbness of the left fifth finger have been met, and service connection is warranted. 

Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran contends that his cyst of the left testicle meets the criteria for a compensable rating because his constant pain is akin to atrophy.

However, the Board finds that the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 7599-7522.  38 C.F.R. § 4.7.  Under DC 7522, a 20 percent rating is warranted for complete atrophy of both testes.  DC 7524 contemplates removal of the testes.  There is no other code that rates testicular conditions.  In that regard, a 2011 VA examination and the post-service treatment records demonstrate that the Veteran has a cyst of the left testicle and constant testicular pain.  However, the evidence of record does not reveal atrophy of both testes or removal of the testes.  The diagnostic criteria does not provide for any other symptoms related to the Veteran's disability.  In that regard, the diagnostic code is meant to compensate based upon the average impairment of earning capacity.  There is no indication in this instance that the Veteran's testicular pain impacts him to the extent that he is earning capacity is impaired.  Thus, his disability does not meet the criteria as enumerated by the applicable regulation, and therefore, the claim must be denied.

The Board finds that referral for extraschedular consideration is not warranted.   Given that this is a rating by analogy, the Veteran would not be expected to have all the symptoms stated in a particular diagnostic code.  The discussion above reflects that the Veteran's disability results in pain, tenderness, and cyst on the testes.  The  rating schedule contemplates disabling conditions related to the testes, to include atrophy or removal of both testicles.  However, the Veteran's symptoms do not meet that more severe criteria.  Even if the rating criteria were inadequate, there is no indication that the disability results in functional impairment.  There is no marked interference with employment.  Thus, further consideration of referral for an extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

A claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  The evidence does not reasonably raise a claim for TDIU.  Although a claim for a TDIU is currently being developed by the RO, the Veteran has contended that he is unemployable due to his service-connected migraines and right and left bunions.  He has not stated, and the evidence does otherwise demonstrate, that he is unemployable due to his testicular disability.  Therefore, a claim for a TDIU has not been raised by the record with regard to this appeal.





Earlier Effective Date

The Veteran contends that he should be granted an effective date earlier than January 15, 2010, for the time that he was in the Army reserves.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

 A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The Veteran filed his claim for service connection on January 5, 2010.  He separated from service on January 14, 2010.  Thus, the earliest date that he could be granted service connection is the day after he separated from service, or, January 15, 2010.  Although there was a gap in between his two periods of active service, from February 2008 to September 2008, he did not file a claim for service connection at that time, and thus that time period cannot serve as the basis for an earlier effective date.  For these reasons, the claim for an earlier effective date must be denied.







ORDER

Service connection for bilateral hearing loss is denied.

Service connection for numbness of the right fifth finger status post fusion surgery is granted.

A compensable rating for bilateral varicocle with microlithiasis and left testicle cyst is denied.

The claim for an effective date earlier than January 15, 2010, for the grant of service connection for the Veteran's service-connected disabilities, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


